Exhibit 10.3

 

AMENDMENT NO. 3 TO THE

PATINA OIL & GAS CORPORATION

1996 EMPLOYEE STOCK OPTION PLAN

 

THIS AMENDMENT NO. 3 (this “Amendment”) to the Patina Oil & Gas Corporation 1996
Employee Stock Option Plan (the “Plan”), is hereby adopted as of May 3, 2005, by
Patina Oil & Gas Corporation (the “Corporation”), pursuant to authority granted
to it in Sections 6.6 and 6.8 of the Plan.

 

WHEREAS, Section 1.8 of the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of December 15, 2004, by and among Noble Energy, Inc.
(“Parent”), the Corporation and Noble Energy Production, Inc. (“Purchaser”), as
amended, provides that at the Effective Time (as defined in the Merger
Agreement) of the merger of the Corporation with and into Purchaser (the
“Merger”), each Company Option (as defined in the Merger Agreement) that is
outstanding and unexercised immediately prior to the Effective Time shall cease
to represent a right to acquire shares of Company Common Stock (as defined in
the Merger Agreement) and shall be converted automatically into options to
purchase shares of Parent Common Stock (as defined in the Merger Agreement),
subject to the other terms and conditions set forth in the Merger Agreement;

 

WHEREAS, Sections 6.6 and 6.8 of the Plan provide that the Corporation may make
certain adjustments to Options in the event of a merger involving the
Corporation; and

 

WHEREAS, on December 15, 2004, the Board of Directors resolved that the Plan and
each Option issued thereunder was to be modified to provide that, at the
Effective Time, each Option that is outstanding and unexercised immediately
prior to the Effective Time shall cease to represent a right to acquire shares
of Corporation capital stock and shall be converted automatically into options
to purchase shares of Parent common stock which shall have the other terms and
conditions set forth in the Merger Agreement, and that each of the Chief
Executive Officer, the President and the Executive Vice President and Chief
Financial Officer was authorized, empowered and directed in the name and on
behalf of the Corporation to prepare, deliver, execute and adopt such amendments
as are appropriate or necessary to effectuate the foregoing.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Amendment Relating to Treatment of Options in the Merger. There is hereby
added a new Section 6.6A to the Plan, which provides:

 

“SECTION 6.6A. EFFECT OF THE MERGER.

 

Notwithstanding any provision of the Plan to the contrary, each Option that is
outstanding and unexercised immediately prior to the Effective Time (as defined
in the Agreement and Plan of Merger (the “Merger Agreement”), dated as of
December 15, 2004, by and among Noble Energy, Inc. (“Parent”), the Corporation
and Noble Energy Production, Inc.) shall cease to represent a right to acquire
shares of Stock and shall be converted automatically into options to



--------------------------------------------------------------------------------

purchase shares of Parent Common Stock (as defined in the Merger Agreement), and
Parent shall assume each such Option (hereinafter, “Assumed Option”) subject to
the terms of the Plan and the agreement evidencing the grant hereunder of such
Assumed Option (other than the provisions hereof providing for termination of
such Assumed Option at the Effective Time); provided, however, that (i) the
number of shares of Parent Common Stock purchasable upon exercise of such
Assumed Option shall be equal to the number of shares of Stock that were
purchasable under such Option immediately prior to the Effective Time multiplied
by the Exchange Ratio (as defined in the Merger Agreement) and rounded down to
the nearest whole share and (ii) the per share exercise price under such Assumed
Option shall be adjusted by dividing the per share exercise price under such
Option by the Exchange Ratio, and rounding up to the nearest whole cent.”

 

2. Capitalized Terms; Choice of Law. Capitalized terms used but not defined
herein (or in the Merger Agreement) are used as defined in the Plan. This
Amendment will be governed by and construed in accordance with the laws of the
State of Delaware.

 

3. Effectiveness. This Amendment shall be effective as of the Effective Time of
the Merger, provided, however, that in the event the Merger is not consummated
and the Merger Agreement is terminated in accordance with its terms, this
Amendment shall be null and void ab initio and of no further force or effect.

 

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

PATINA OIL & GAS CORPORATION By:  

/s/ David J. Kornder

--------------------------------------------------------------------------------

Name:   David J. Kornder Title:   Executive Vice President and Chief Financial
Officer